t c memo united_states tax_court stuart and betsy bobry et al petitioners v commissioner of internal revenue respondent docket nos filed date sherman f levey for petitioners raymond m boulanger and kevin m murphy for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioners’ joint federal income taxes and accuracy-related_penalties for through as follows cases of the following petitioners are consolidated herewith harold and terri bobry docket no and michael and doris bobry docket no stuart and betsy bobry docket no year deficiency sec_6662 accuracy-related_penalty dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number harold and terri bobry docket no year deficiency accuracy-related_penalty sec_6662 dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number michael and doris bobry docket no year deficiency dollar_figure big_number big_number big_number accuracy-related_penalty sec_6662 dollar_figure big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after settlement the issues for decision are the amount of lyell metal co inc ’s lyell metal’s cost-of-goods sold and whether petitioners are liable for the accuracy- related penalties findings_of_fact some facts have been stipulated and are so found petitioners resided in pittsford new york when their petitions were filed during the years in issue petitioners stuart bobry harold bobry and michael bobry harold and michael are sons of stuart bobry owned all of the stock in lyell metal an s_corporation as follows year percentage of stock ownership stuart harold michael dollar_figure dollar_figure dollar_figure during through lyell metal was engaged in the scrap metal recycling business in the vicinity of rochester new york lyell metal purchased scrap metal from large industrial users of scrap metal from small businesses and from individuals in the rochester new york metropolitan area much of the trade in scrap metal occurs by way of cash transactions industrial companies from which large quantities of scrap metal are purchased will often accept payment by check while most small businesses and individuals from whom scrap metal is purchased accept payment only by cash during through lyell metal maintained certain books_and_records relating to its purchase of scrap metal by check and by cash with regard to lyell metal's purchase of scrap metal by check lyell metal's books_and_records reflect the amount and date of the checks the payee the nature and quantity of scrap metal purchased and other information regarding each transaction with regard to lyell metal’s purchase of scrap metal by cash lyell metal's records are not as complete as they are for the purchase of scrap metal by check with regard to the purchase of scrap metal by cash upon receipt in lyell metal’s yard of scrap metal from customers lyell metal’s yard employees would prepare receipts in triplicate showing unit cost total cost metal type and weight of scrap metal received the customers would then present the receipts to the cashier in lyell metal’s front office and the cashier would pay customers in cash the amount indicated on the receipts for each transaction the cashier would verify the information on the receipt for accuracy would give one of the copies of the receipt to the customer and would retain two copies of the receipt during through at the end of each business_day one of lyell metal’s office clerks would compare and verify conformity of the records of the total amount of cash that lyell metal had paid out that day to purchase scrap metal as per the retained copies of the receipts with the cash register tape on the next business_day an office clerk would prepare a lyell metal check made payable to cash in the total amount of the cash that lyell metal had paid out on the prior business_day to purchase scrap metal would cash this check at the bank and would place the cash received in lyell metal’s front office cash register to replenish the cash that had been used the prior day to purchase scrap metal the canceled checks made payable each day to cash along with lyell metal’s other canceled checks were returned by the bank and were retained for each year by lyell metal the retained canceled checks made payable to cash represented the primary record that lyell metal used to keep track of its cost of scrap metal purchased by cash along with its more complete records relating to its cost of scrap metal purchased by check for example lyell metal used the total amount of the canceled checks made payable to cash during a week as the total amount for cash purchases of scrap metal for that week lyell metal's records do not reflect names addresses or other identifying information regarding the customers from whom lyell metal purchased scrap metal by cash during through lyell metal retained all of the canceled checks made payable to cash during and through october of however lyell metal retained for only to weeks the daily cash register tapes and the copies of the receipts reflecting lyell metal’s purchases of scrap metal before the cash register tapes and the copies of the receipts were disposed of lyell metal's accountant occasionally would spot check the accuracy of the receipts with the inventory records that were maintained by lyell metal since october of lyell metal has retained the daily cash register tapes and copies of the receipts reflecting its purchases of scrap metal by cash such receipts however do not reflect the identity of the customers from whom lyell metal purchased scrap metal during through certain inventory records were maintained by lyell metal and apparently reflect only the type and quantity of scrap metal that was purchased by check and by cash and the scrap metal that was part of lyell metal’s inventory at any one point in time for and lyell metal’s cost-of-goods sold was computed based on the canceled checks ie those checks made payable to specific payees to take into account scrap metal purchased by check and also the checks made payable each day to cash to take into account scrap metal purchased by cash for lyell metal's cost-of-goods sold was computed based on the copies of the receipts of scrap metal purchased that were retained for that year and also on the canceled checks the receipts and canceled checks reflected the same total cash purchases of scrap metal for the year on some occasions lyell metal paid cash for expenses unrelated to the purchase of scrap metal for example lyell metal paid cash for the services of an electrician on date respondent requested of lyell metal in writing that lyell metal obtain record and retain for respondent detailed information namely names addresses social_security numbers and employee identification numbers identifying the customers from whom lyell metal purchased scrap metal by cash as of the date of trial lyell metal has not complied with respondent’s request lyell metal’s reported gross_profit margins federal_income_tax returns and respondent’s audits based on the evidence before us from and lyell metal’s gross_profit margins as reflected by gross revenue and cost-of-goods sold as reported on lyell metal’s tax returns exceeded the average gross_profit margins of similarly sized scrap metal companies for the record does not reflect an average gross_profit margin for scrap metal companies for through the following schedule reflects lyell metal’s gross revenue and total cost-of-goods sold as reported on its federal_income_tax returns lyell metal’s gross_profit margins based on the tax returns as filed and the average gross_profit margins of similarly sized companies within the scrap metal industry lyell metal’s reported reported gross_profit margins year gross revenue cost-of-goods sold lyell metal industry average dollar_figure dollar_figure big_number big_number big_number big_number for through lyell metal filed federal_income_tax returns as an s_corporation for each year in issue lyell metal included in its claimed cost-of-goods sold calculation purchases of scrap metal by check and by cash in preparing lyell metal’s federal_income_tax returns for the years in issue and in calculating lyell metal’s cost-of-goods sold as claimed on lyell metal’s tax returns with respect to scrap metal purchased by cash lyell metal’s accountant relied primarily on and used the total dollar amount of the canceled checks made payable to cash and the inventory records for the portion of and for during which copies of the customer receipts and cash register tapes were retained the accountant also used the retained copies of the receipts and cash register tapes that reflected purchases of scrap metal by cash the following schedule reflects for through lyell metal's calculation of its total purchases of scrap metal by check and by cash and lyell metal's total cost-of-goods sold as reported on lyell metal's federal_income_tax returns calculation of purchases of scrap metal lyell metal's reported year by check by cash total purchases cost-of-goods sold lyell metal’s dollar_figure big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number for through petitioners timely filed their joint federal_income_tax returns reflecting the pass-through tax consequences of lyell metal’s s_corporation status on audit respondent disallowed for each year for lack of substantiation approximately percent of lyell metal’s reported purchases of scrap metal by cash and respondent determined the tax deficiencies in dispute herein based on this disallowance the percent of alleged purchases of scrap metal by cash that respondent allowed apparently reflects respondent’s estimate of lyell metal’s total cash purchases of scrap metal for amounts under dollar_figure per transaction for respondent disallowed percent of lyell metal’s reported purchases of scrap metal by cash even though lyell metal's reported amount therefor was based not only on the canceled checks made payable to cash but also on the copies of the receipts and cash register tapes that were retained by lyell metal for that reflected cash purchases respondent's disallowance for apparently was based on the fact that the canceled checks and copies of the receipts did not contain all of the information that respondent had requested about the identity of lyell metal’s customers during the audit respondent found no corroborating evidence of unreported income on the part of petitioners the following schedule reflects for through lyell metal’s claimed purchases of scrap metal by cash that were disallowed by respondent and lyell metal’s total cost-of-goods sold as redetermined by respondent cash purchases disallowed by respondent cost-of-goods sold year for lack of substantiation as redetermined by respondent dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number respondent’s adjustments to lyell metal’s claimed cost-of- goods sold increased lyell metal’s alleged gross_income for the years in issue and this alleged additional income was charged to petitioners’ joint federal_income_tax returns for through respondent also determined accuracy- related penalties against petitioners for negligence relating to the adjustments to lyell metal's cost-of-goods sold opinion in calculating gross_income taxpayers may offset gross revenue with cost-of-goods sold 88_tc_654 65_tc_422 affd per curiam 584_f2d_53 5th cir taxpayers generally bear the burden_of_proof regarding the proper amount of their cost-of-goods sold rule a 290_us_111 371_f2d_684 n 1st cir affg tcmemo_1966_99 31_tc_56 taxpayers are expected to maintain adequate_records to substantiate claimed cost-of-goods sold sec_6001 sec_1 a income_tax regs where taxpayers do not have adequate_records but where the record suggests that they clearly incurred an offset to gross_income courts may estimate the offset based on the evidence 39_f2d_540 2d cir respondent argues that lyell metal failed to substantiate adequately its purchases of scrap metal by cash because lyell metal did not maintain records of specific purchases of scrap metal by cash nor records that identified the specific customers from whom lyell metal purchased scrap metal by cash petitioners argue that lyell metal’s records namely for and the canceled checks made payable to cash that were used daily to replenish lyell metal’s front office with the amount of cash paid out the prior day to purchase scrap metal and for copies of the retained receipts cash register tapes and the canceled checks made payable to cash adequately establish and substantiate its purchases of scrap metal by cash petitioners also argue that the accuracy of lyell metal’s reported cost-of-goods sold is supported by the average gross_profit margins within the scrap metal industry the evidence in this case supports the basic accuracy of lyell metal's reported scrap metal purchases and reported cost- of-goods sold for all the years in issue lyell metal retained its canceled checks made payable to cash and its general inventory records for lyell metal also retained copies of its receipts and its cash register tapes reflecting cash purchases of scrap metal which records corroborate the basic accuracy of using in this case lyell metal's canceled checks made payable to cash to compute the total cash purchases of scrap metal for and thereby for the earlier years as well for through lyell metal’s reported gross_profit margins exceeded the average gross_profit margins of similarly sized companies within the scrap metal industry if respondent’s determinations for through were sustained lyell metal would be taxed on the basis of gross_profit margins that would be twice the industry average although the evidence indicates that lyell metal was a profitable company it does not indicate that lyell metal was that much more profitable than other scrap metal companies and it does not indicate that petitioners realized anywhere near the income charged to them by respondent although the evidence largely supports the accuracy of lyell metal’s reported cost-of-goods sold the evidence does indicate that lyell metal did improperly include in its cost-of-goods- sold computation some expenses for non-cost-of-goods-sold items ie lyell metal paid for some expenses by cash that were not related to the purchase of scrap metal and to that extent lyell metal’s purchases and its cost-of-goods-sold computation was overstated and lyell metal’s records relating to cash purchases of scrap metal are not as complete as they should be we do not condone lyell metal’s failure to maintain more complete and accurate records with regard to individual purchases of scrap metal particularly those where lyell metal made payment therefor by cash based on the evidence before us we hold that lyell metal is entitled to include percent of its calculation of its purchases of scrap metal by cash as part of its cost-of-goods- sold computation for the years in issue cohan v commissioner supra the 5-percent reduction that we sustain is supported by the fact that lyell metal did include some non-cost-of-goods-sold items in its cost-of-goods sold computation for some years and by lyell metal’s incomplete recordkeeping for through the following schedule reflects our computation and estimate of lyell metal’s total purchases of scrap metal by cash of lyell metal’s total cost-of-goods sold and of the additional income to be charged to lyell metal and to the shareholders thereof year cash purchases cost-of-goods sold additional income estimated estimated estimated dollar_figure big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number under sec_6662 a 20-percent accuracy-related_penalty applies to underpayments of tax attributable to either negligence or to a disregard of the rules or regulations taxpayers are expected to maintain adequate_records and failure to do so may constitute negligence and a disregard of rules or regulations sec_6001 see also 40_tc_30 bard v commissioner tcmemo_1990_431 petitioners bear the burden_of_proof with respect to this issue rule a as indicated for the years in issue lyell metal failed to maintain complete records prior to lyell metal retained copies of receipts reflecting its cash purchases of scrap metal for only to weeks and for all of the years in issue lyell metal failed to maintain any identifying information relating to customers to whom lyell metal paid cash for scrap metal we sustain respondent’s determination of the accuracy-related_penalties to reflect the foregoing decisions will be entered under rule
